 

Exhibit 10.1

 

 

FIRST US BANCSHARES, INC. NON-EMPLOYEE DIRECTOR FEE SCHEDULE

(Effective 7/1/2020)

 

 

RETAINER SCHEDULE

 

 

DIRECTOR:

$24,000 annually

 

 

 

NON-EXECUTIVE BOARD CHAIR:

+ $10,000 annually

 

 

 

COMMITTEE CHAIR:

 

 

 

 

 

Audit

+ $7,500 annually

 

Compensation

+ $5,000 annually

 

Executive, Nominating & Corporate Governance

+ $5,000 annually

 

Other (ALCO, DLC, ROTC, ALC Board)

+ $3,000 annually

 

 

Annual Equity Awards

Non-employee directors will be eligible for annual equity awards under the First
US Bancshares, Inc. 2013 Incentive Plan, as amended, in such form and amount as
determined by the Compensation Committee.

 

Mileage

Any non-employee director attending a board, committee or special meeting
outside the county in which the director resides will be paid mileage at the
Company’s mileage reimbursement rate. Any officer or employee attending such
meeting will be paid mileage at the same rate if a Company vehicle is not
assigned to the officer or employee.

 

Other Expenses

Any non-employee director that may incur expenses for travel, training, customer
entertainment or other such Company-related item shall complete the Company’s
standard reimbursement claim form and submit it to the CEO.  If approved by the
CEO, the non-employee director will be reimbursed for such Company-related
expense according to existing Company Policy.

 

Meetings may be attended in person or via conference
call.                                              

 